Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to the amendment filed 07/30/2020. Claims 11-16 are currently pending with this application. Claims 1-10 are canceled per applicant’s request. The application is in condition for allowance.

Response to Amendment/Argument
Applicant's amendment to the claims, filed on 07/30/2020, is sufficient to overcome previous objections and rejections under 35 USC 112(b).

Claim Interpretation – 35 USC § 112(f)
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	The current application includes a limitation in claim 13 that use the word “means” and being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder, “means” that is coupled with functional language, “calculating” and “determining” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “the nonlinear analyzing means for calculating a Lyapunov exponent”, “the frequency spectrum analyzing means for calculating a power spectral density” and “the driver's tension level determining means for determining”. Therefore, the limitations of claim 13 are interpreted under 35 U.S.C. 112(f).  The physical structure of "means for calculating/determining" are interpreted as computer hardware or software components in light of specification (apparatus 100, nonlinear analyzing unit 110, a frequency spectrum analyzing unit 120, and a driver's tension level determining unit 
	This application includes one or more claim limitations in claim 15 that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder “unit” that is coupled with functional language “execute” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a non-linear analyzing unit configured to execute the following processes” and “a frequency spectrum analyzing unit configured to execute the determine process”. Therefore, the limitations of claim 15 are interpreted under 35 U.S.C. 112(f).  The physical structure of “unit configured to execute” is interpreted as computer hardware or software components in light of specification (apparatus 100, nonlinear analyzing unit 110, a frequency spectrum analyzing unit 120, and a driver's tension level determining unit 130, each function is shown by a block but these functions are realizable by hardware and/or a program, a computer [0012, 0018, Fig. 1]).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Interpretation – 35 USC § 101
	Although independent claims 11, 13 and 15 recites abstract ideas which belong to mathematical concept grouping, mental process grouping or the combination of mathematical concept and mental process groupings in view of mathematical equations included in the specification and mental observation and judgement included in the claim limitations, the current application integrates abstract ideas into a practical application by including additional elements such as a specific measurement step of “the apparatus including a computer having a processor and sensors, wherein the sensors monitor and acquire driving operation data relating to how the driver operates the vehicle” and post solution activity “providing an appropriate stimulus to the driver in the vehicle”, showing the improvement on technology of monitoring/helping drivers. 
	The application does not try to monopolize the use of Lyapunov exponents in general or even in the transportation. Application applies the judicial exception, i.e. abstract idea, to the specific determination of driver’s tension and takes action to alleviate the tension when the problem of tension level is identified.
	Although the apparatus including computer and sensors is generic, we have real-world transformation, namely providing a stimulus to the driver, which passes the step 

Allowable Subject Matter
	Claims 11-16 are allowed.
	The following is an examiner’s statement of reasons for allowance: As per claims 11, 13 and 15, the closest prior art of record, Haque (US 20070080816 A1), hereinafter ‘Haque’ in view of Shiomi (US20070174377), hereinafter ‘Shiomi’ and Dumont (US 20190143036 A1), hereinafter ‘Dumont’, either singularly or in combination, fail to anticipate or render obvious the limitation “wherein the first threshold value and the second threshold value are determined, by a receiver operating characteristic analysis method, based on a probability representing a first level matches a second level, the first level corresponding to the integrated value of the predetermined low frequency band which varies with time, the second level being a tension level which the driver feels in driving” associated with the earlier limitation “determining that the tension state degree of the driver is any one of an excessive tension state, a moderate tension state, and an insufficient tension state using the integrated value of the predetermined low frequency band” in combination of the other remaining limitations in the claims.

	Haque discloses “a driver's tension level determining apparatus” (A vigilance monitoring system to determine the alertness of a driver of a vehicle [Abs line 1-2]), “for 
	“the apparatus comprising: a nonlinear analyzing unit that acquires a driving operation amount relating to a driving operation of the driver” (monitors … the force ‘or displacement’ exerted by a driver at the driver interface. A time derivative of the force or displacement profile is created [Abs line 4-7], an onboard computer, a central processing unit [Par 0065 line 2-5], equivalent to nonlinear analysis unit), but 
	fails to disclose "calculates a Lyapunov exponent about the driving operation amount by performing nonlinear analysis processing".

	Shiomi discloses "calculates a Lyapunov exponent about the driving operation amount by performing nonlinear analysis processing" (The Lyapunov exponents ... are ... to be calculated ... for the assessment of chaoticity of a phenomenon which gives a time series signal, Par 0005: Nonlinear Time Series analysis [0002]), but 
	fails to disclose "calculates a power spectral density of time series data of the Lyapunov exponent", "calculates an integrated value of a predetermined low frequency band in the calculated power spectral density" and "determines that the tension state degree using the integrated value of the predetermined low frequency band".

	Dumont discloses "calculates a power spectral density of time series data of the
Lyapunov exponent" (nonlinear stability analysis ... include Lyapunov functions [Dumont - Par 0114], power spectral densities [Par 0085 line 3-2 from the end], implying PSDs of control signals are equivalent to PSFs of time series data by applying Lyapunov function to the control signals), 
	"calculates an integrated value of a predetermined low frequency band in the calculated power spectral density" (a low frequency range [0088 line 2], the integral of the amplification of the spectral density of the first 'hypnotic agent' control signal [0088 line 7-9]) and 
	"determines that the tension state degree using the integrated value of the predetermined low frequency band" (controlled delivery of a combination of an analgesic agent and a hypnotic agent [Abs line 3-4], based on one or more indirect measures/indicia of analgesia [Abs line 8- 9], the integral of the amplification of the spectral density of the first control signal [0086 pg. 12 line 20-21], the response of the controller for the analgesic agent is dominant at higher frequencies, the response of the controller for the hypnotic agent is dominant at lower frequencies [0087], showing which state is dominant for the controller whether in high frequency band or lower frequency band so that smart decision can be made to choose a proper band).

	However, the combined prior art fails to disclose “wherein the first threshold value and the second threshold value are determined, by a receiver operating characteristic analysis method, based on a probability representing a first level matches a second level, the first level corresponding to the integrated value of the predetermined low frequency band which varies with time, the second level being a tension level which the driver feels in driving” associated with the limitation “determining that the tension state degree of the driver is any one of an excessive tension state, a moderate tension 

	As per claims 12, 14 and 16, claims are also allowed because base claims 11, 13 and 15 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KAY whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Toatley can be reached on 571-272-2059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/DOUGLAS KAY/
Examiner, Art Unit 2865

/ALEXANDER SATANOVSKY/           Primary Examiner, Art Unit 2863